Citation Nr: 0842074	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-38 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with depression. 
 
2.  Entitlement to an initial rating in excess of 10 percent 
for loss of sense of taste as a residual of inservice closed 
head injury. 
 
3.  Entitlement to an initial rating in excess of 10 percent 
for headaches as a residual of inservice closed head injury.  
 
4.  Entitlement to an increased rating for loss of sense of 
smell (anosmia) as a residual of inservice closed head 
injury, currently evaluated as 10 percent disabling. 
 
5.  Entitlement to an effective date earlier than February 
13, 2004 for the grant of service connection for PTSD with 
depression. 
 
6.  Entitlement to an effective date earlier than February 
13, 2004 for the grant of service connection for headaches. 
 
7.  Entitlement to an effective date earlier than February 
13, 2004 for the grant of service connection for loss of 
sense of taste.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1985 to 
December 1986.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2005 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that granted service connection for a depressive 
disorder (now characterized as PTSD with depression), 
headaches and loss of sense of taste, all effective from 
February 13, 2004.  The veteran appealed the effective date 
of the grants of service connection, as well as the initial 
ratings assigned.  The January 2005 rating decision also 
denied a compensable evaluation for service-connected loss of 
sense of smell (anosmia).

During the pendency of the appeal, the zero percent 
disability evaluation for anosmia was increased to 10 percent 
by rating action dated in November 2005.

Following review of the record, the issues of entitlement to 
higher initial disability ratings for PTSD with depression, 
loss of sense of taste, and headaches, as well as an 
increased rating for loss of sense of smell will be addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1989, the 
RO denied service connection for loss of sense of taste; the 
veteran did not appeal this determination and it became 
final. 

2.  The reopened claim of service connection for loss of 
sense of taste received on February 13, 2004 followed final 
disallowance of the claim in June 1989.

3.  The record does not contain evidence of any claims 
pertaining to service connection for an acquired psychiatric 
disorder (PTSD or depression) or headaches prior to February 
13, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 13, 
2004 for the awards of service connection for PTSD with 
depression, headaches, and loss of sense of taste have not 
been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than February 13, 2004 for service connection for 
psychiatric disability, headaches, and loss of sense of 
smell.  He maintains that he has experienced all these 
disorders since discharge from active duty, and that VA 
should have considered and granted service connection for all 
potential residuals of head injury when he first filed a 
claim in 1986. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the claims of earlier effective dates for the grants of 
service connection for psychiatric disability, headaches, and 
loss of sense of smell, the Board finds that VCAA notice is 
not required because the issues involve claims that cannot be 
substantiated as a matter of law due to undisputed facts. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

Law and Regulations

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.400 (2008).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2008).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157 (2008).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2008).  A 
claim, whether "formal" or "informal," must be in writing in 
order to be considered a claim or application for benefits. 
See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  
Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 
& Supp. 2008). Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid. See Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal 
claim is any communication indicating intent to apply for one 
or more benefits, and must identify the benefit sought. 38 
C.F.R. § 3.155(a) (2008).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for benefits and then to all other evidence of record to 
determine the "earliest date as of which," disability is 
ascertainable. 38 U.S.C.A. § 5110(b) (2); see 38 C.F.R. 
§§ 3.400(o) (2), 3.155(a) (2008); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

Legal Analysis

The service medical records reflect that while walking in a 
road in August 1986, the veteran was struck by a vehicle, 
sustaining closed head injury with reported loss of 
consciousness.  When hospitalized, he complained of moderate 
to severe post concussion headaches.  A September 1986 
clinical entry noted that he had no further headaches after 
treatment with medication.  It was noted that he still 
complained of loss of sense of smell.  A Medical Board report 
dated in November 1986 noted that following treatment, the 
appellant's headaches had improved, and that his only other 
problem was total loss of sense of smell.  It was recorded 
that he was able to appreciate the taste of salts and sweets.  
It was determined that loss of sense of smell interfered with 
the reasonable performance of assigned duties, and that he 
would be referred to the physical evaluation board for a 
fitness and duty determination.  The veteran was subsequently 
found to be unfit for further military service and was 
discharged from active duty with diagnoses listed as closed 
head injury, right occipital linear skull fracture secondary 
to head injury and anosmia secondary to head injury.  

The veteran filed claims for service connection for closed 
head injury, right occipital skull fracture and loss of sense 
of smell in December 1986.  Service connection for such was 
granted by rating action dated in November 1987 and a 10 
percent disability evaluation was assigned.  A claim for an 
increased rating for loss of sense of smell was received in 
January 1989.  The appellant also stated at that time that he 
had also lost 2/3 of his sense of taste that had not been 
acknowledged and for which he deserved more compensation.  

The RO denied an increased rating for service-connected 
disability as well as service connection for loss of sense of 
taste by rating decision dated in June 1989.  The veteran did 
not appeal this determination.  He wrote to the RO on several 
subsequent occasions through May 1997 but made no reference 
to any claim for compensation.  The claims folder contains no 
writing or correspondence between June 1997 and the claim 
submitted on February 13, 2004.

Through his representative, the veteran submitted claims of 
service connection for a psychiatric disorder, loss of sense 
of taste, and headaches as residuals of closed head injury 
that were received on February 13, 2004.  Private clinical 
data, pertinent medical authority and lay statements were 
submitted in support of the claim.  Following VA examination 
in July 2004, service connection for loss of sense of taste 
as a residual of closed head injury, headaches and a 
depressive disorder was granted, effective from February 13, 
2004.



Legal Analysis.

The record reflects that the veteran was shown to complain of 
post concussion headaches during service, and reference was 
also made to some loss of sense of taste.  However, in a 
September 1986 clinical report it was noted that his 
headaches had resolved.  It is shown that the appellant's 
recommendation for discharge certificate only listed closed 
head injury, right occipital linear skull fracture secondary 
to head injury and anosmia secondary to head injury.  Those 
were the only disorders for which he filed claims for service 
connection in December 1986.  

The veteran did file a claim for service connection for loss 
of sense of taste in January 1989.  However, the claim was 
denied in June 1989 as no clinical evidence showing current 
disability was submitted in support of the claim.  The 
appellant did not a file timely appeal to this determination 
and it became final (See 38 C.F.R. §§ 20.302, 20.1104 
(2008)), and could not be reopened without evidence deemed to 
be new and material. See 38 C.F.R. § 3.156.  Following a 
claim and receipt of additional evidence from his 
representative in 2004, the claim was reopened and service 
connection was granted effective from the date of the 
reopened claim received on February 13, 2004, that followed 
the final disallowance as noted previously.  While the 
appellant argues that the effective date of service 
connection for loss of sense of taste should date back to 
service discharge, this would entail adjudicating clear and 
unmistakable error in the prior final denial of the claim 
which the Board does not have jurisdiction over at this time.

Careful review of the evidence reflects that there is no 
document or writing, formal or informal, evidencing a claim 
or intent to claim service connection for a psychiatric 
disorder, including PTSD, or headaches prior to 
correspondence received on February 13, 2004.  Moreover, the 
veteran does not contend that he filed any claim for such, 
and has essentially stated that VA should have service-
connected all potential residuals that could have arisen from 
such traumatic injury in service.  Private clinical records 
submitted after the claim was received show that the 
appellant was placed on psychotropic medication in the early 
1990s for depression.  However, that information was not 
within VA's purview prior to February 2004, and no claim for 
such had been filed.

The Board points out that even if the veteran had had 
psychiatric disability and headaches since service, this fact 
alone would not be sufficient to support a grant of an 
earlier effective date for service connection without a claim 
for benefits.  The record shows that VA granted service 
connection for the claims the veteran initially submitted in 
1986.  However, there is no writing or any other submission 
which can reasonably be construed as claims for entitlement 
to service connection for psychiatric disability and 
headaches until the appellant specifically requested them in 
correspondence received on February 13, 2004.  Additionally, 
as indicated previously, although there is evidence of a 
diagnosis of psychiatric disability in private clinical 
records dated in the early 1990s, the effective date of 
service connection can be no earlier than the February 13, 
2004.  This is because the claim received on February 13, 
2004 is the later of the two events giving rise to the grant 
of service connection. See 38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).  Therefore, an earlier 
effective date for the grant of service connection for PTSD 
with depression and headaches must also be denied.

The veteran's assertion that VA should have service connected 
all claimed disabilities because they should have been 
considered potential residuals of head injury is without 
merit.  Service connection may not be based on a resort to 
speculation or remote possibility. See 38 C.F.R. § 3.102 
(2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
the law clearly precludes availability of VA benefits absent 
a specific claim (See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.155(a)).  Therefore, while the Board is empathetic to the 
veteran's position, the law regarding effective dates is 
unambiguous and does not allow for resolution of the case in 
a way more favorable to him.

Therefore, an effective earlier date than February 13, 2004 
for the grant of service connection for PTSD with depression, 
headaches and loss of sense of taste must be denied for the 
reasons cited above.  In a case such as this one where the 
law and not the evidence is dispositive, an earlier effective 
date is not warranted because of the absence of legal merit 
or the lack of entitlement under the law. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than February 13, 2004 for the 
grant of service connection for PTSD with depression as 
secondary to in-service closed head injury is denied. 

An effective date earlier than February 13, 2004 for the 
grant of service connection for headaches as a residual of 
inservice closed head injury is denied. 

An effective date earlier than February 13, 2004 for service 
connection for loss of sense of taste as a residual of 
inservice closed head injury is denied.


REMAND

The veteran asserts that service-connected PTSD with 
depression, loss of sense of taste, and headaches are more 
disabling than contemplated by the current disability 
evaluations and have warranted higher ratings since the 
initial grant of service connection. See Fenderson v. West, 
12 Vet. App. 119 (1999).  He also claims an increased rating 
for loss of sense of smell.  After review of the evidence, 
the Board finds that further development is indicated before 
disposition of the remaining issues on appeal. 

Specifically, the record reflects that service connection for 
hypertension was denied by rating decision dated in July 
2008.  Subsequently, correspondence dated in August 2008 was 
received at the Board in September 2008 in which the veteran 
submitted a notice of disagreement to this determination.  A 
remand is thus required to give the RO the opportunity to 
issue a statement of the case. See 38 C.F.R. § 19.30 (2008); 
Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999).

The record reflects that in letters dated in May and June 
2008, the veteran's representative stated that the veteran 
received ongoing VA outpatient treatment and requested that 
those records be retrieved.  It does not appear that this was 
done to any substantial extent.  Review of the record 
discloses that the most recent VA outpatient treatment 
records date through February 2004.  The claims folder thus 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, VA outpatient treatment 
records dating from March 2004 should be requested and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008), and any 
other legal precedent have been 
fully complied with and satisfied 
since the most recent duty-to-
assist letter in March 2004.  The 
veteran should specifically be 
told what is required to 
substantiate the claims for higher 
ratings for disabilities claimed 
on appeal.  

2.  VA outpatient and inpatient 
clinical records dating from March 
2004 should be requested and 
associated with the claims folder. 

3.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

4.  The RO should issue a statement 
of the case that addresses the 
issue of entitlement to service 
connection for hypertension as 
secondary to service-connected PTSD 
with depression.  This includes 
consideration of whether or not the 
claimed disability was made 
chronically worse by service-
connected disability. See Allen v. 
Brown, 7 Vet. App. 439 (1995).  
This matter should be returned to 
the Board only if a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


